Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Horikawa (US Patent 8,770,987 B2) teaches: “a semiconductor device (seen in figure 1) manufacturing method, comprising: preparing a multilayer board 60 and a plurality of contact parts 32, the multilayer board 60 including an insulating layer 61, arranging a pressing area (where 82 press on 63) of a main surface (along mid portion of 82) of a plate-shaped holding jig 82 on the plurality of contact parts 32; and while heating the multilayer board 60, pressing the plurality of contact parts 32 against the multilayer board 60 by inclining the pressing area (where 82 press on 63) of the holding jig 82 to conform to a warp (seen in figure 1) of the multilayer board 60".
However, Horikawa fails to provide, teach or suggest: a circuit pattern layer formed on a front surface of the insulating layer, and a metal layer formed on a rear surface of the insulating layer and having an area larger than an area of the circuit pattern layer in a plan view of the multilayer board; arranging each of the plurality of contact parts on the circuit pattern layer of the multilayer board via a bonding material.
Claims 2-10 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831